IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                             January 2016 Term
                              _______________                        FILED
                                                                  March 8, 2016
                                No. 14-1310                          released at 3:00 p.m.
                                                                   RORY L. PERRY II, CLERK

                              _______________                    SUPREME COURT OF APPEALS

                                                                      OF WEST VIRGINIA


                       STATE OF WEST VIRGINIA,

                        Plaintiff Below, Respondent


                                     v.

                               FRANK S.,

                        Defendant Below, Petitioner.


      ____________________________________________________________

             Appeal from the Circuit Court of Monongalia County

                   The Honorable Phillip D. Gaujot, Judge

                        Criminal Action No. 14-F-215


                                AFFIRMED


      ____________________________________________________________

                        Submitted: February 24, 2016

                           Filed: March 8, 2016


J. Tyler Slavey, Esq.                     Patrick Morrisey, Esq.

Brewer & Giggenbach, PLLC                 Attorney General

Morgantown, West Virginia                 Shannon Frederick Kiser, Esq.

Counsel for the Petitioner                Assistant Attorney General

                                          Charleston, West Virginia
                                          Counsel for the Respondent


CHIEF JUSTICE KETCHUM delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT



              1.     “A defendant is not entitled to relief from prejudicial joinder

pursuant to Rule 14 of the West Virginia Rules of Criminal Procedure when evidence of

each of the crimes charged would be admissible in a separate trial for the other.” Syl. Pt.

2, State v. Milburn, 204 W.Va. 203, 522 S.E.2d 828 (1998).

              2.     “Any substantial amendment, direct or indirect, of an indictment

must be resubmitted to the grand jury. An ‘amendment of form’ which does not require

resubmission of an indictment to the grand jury occurs when the defendant is not misled

in any sense, is not subjected to any added burden of proof, and is not otherwise

prejudiced.” Syl. Pt. 3, State v. Adams, 193 W.Va. 277, 456 S.E.2d 4 (1995).

              3.     “The judge and jury share responsibility for the ultimate

determination of territorial jurisdiction in a criminal case involving controverted

jurisdictional facts. The court must first determine as a matter of law whether the

elemental act or consequence at the heart of the disputed evidence would be sufficient to

establish jurisdiction if it occurred within the State. If sufficiency is found by the court,

the matter is submitted to the jury for determination of whether the evidence

demonstrates beyond a reasonable doubt that the act or consequence at issue actually

occurred within the borders of the State.” Syl. Pt. 4, State v. Dennis, 216 W.Va. 331, 607
S.E.2d 437 (2004).




                                              i
Chief Justice Ketchum:


              The Petitioner and Defendant below, Frank S., appeals the September 19,

2014, jury verdict of the Circuit Court of Monongalia County finding him guilty of nine

counts of rape, three counts of incest, and eight counts of sodomy.1 These twenty charges

pertained to four girls, his two daughters and two step-daughters. In November of 2014,

the circuit court sentenced him on each of the charges.

              Petitioner asserts the circuit court erred in four ways: (1) denying his pre­

trial motion to sever the charges against him; (2) allowing the State to amend the

indictment as to the years in which his alleged conduct occurred; (3) sentencing him on

charges he believes could not have occurred in West Virginia; and (4) denying his motion

for acquittal based on insufficient evidence.

              Upon review, we find no reversible error. The circuit court acted within its

discretion when it denied Petitioner’s motion to sever the charges against him and

allowed the State to amend the indictment. Furthermore, there was sufficient evidence to

support the jury’s finding that, beyond a reasonable doubt, Petitioner committed all the

alleged acts in West Virginia.       Finally, sufficient evidence supported Petitioner’s

September 19, 2014, jury conviction. For these reasons, we affirm.




              1
               Because the victims are related to Petitioner, we refer to him by his last
name initial. State v. Edward Charles L., 183 W.Va. 641, 645 n.1, 398 S.E.2d 123, 127
n.1 (1990).


                                                1

                                   I.

                  FACTUAL AND PROCEDURAL BACKGROUND



              Petitioner is accused of sexually abusing his two daughters (L.S. and S.S.)

and his two step-daughters (L.W. and R.W.) while they were children.2 L.S., S.S., L.W.,

and R.W. are now adults. Even though they live in different states and have not kept

contact with each other since they were children, they all provided similar testimony at

Petitioner’s trial. Petitioner’s two ex-wives, the mother of L.S. and S.S. and the mother

of L.W. and R.W., corroborated their testimony at trial.3

              Although the exact date is unclear, in 1968 or 1969, Petitioner and his

family moved from Virginia to Morgantown, West Virginia. By then, he had divorced

L.S. and S.S.’s mother and was married to L.W. and R.W.’s mother. L.S., L.W., and

R.W. lived with Petitioner in Morgantown. For most of the relevant time period, S.S.

lived in Florida with her mother.

              2
                 L.S., S.S., L.W., and R.W. testified the sexual abuse occurred between
1965 and 1975. Consistent with our practice in sensitive cases, we refer to the victims by
their initials. In December 2012, after staying silent for forty to fifty years, L.S.
contacted the Monongalia County Sheriff’s Department to report Petitioner’s sexual
abuse of her and her sisters. The Sheriff’s Department arrested Petitioner the following
month, January 2013, and a grand jury indicted him in May 2013. After May 2013, both
the State and Petitioner moved for continuances, and Petitioner stood trial in September
2014. Petitioner does not argue his constitutional rights were violated by the forty to fifty
year time-gap between his alleged actions and the charges filed against him.
Furthermore, West Virginia does not have a statute of limitations for Petitioner’s
purported crimes.
              3
                The State also produced testimony from L.S.’s psychotherapist and her
best friend. Both of these witnesses testified L.S. told them about the sexual abuse long
before Petitioner’s arrest.


                                             2

              L.S., L.W., and R.W. (the girls who lived with Petitioner in Morgantown)

provided virtually the same testimony about how Petitioner sexually abused them. They

testified the sexual abuse started when they were six or seven and continued until their

early teen years. They claimed Petitioner would single out one of the girls and then tell

the others to go play outside or accompany their mother on errands. When he had his

victim alone, he would force her to have oral or vaginal intercourse with him, using

Vaseline or saliva as lubricant. This sexual abuse usually took place in Petitioner’s

bedroom or in one of the bathrooms. Thereafter, Petitioner would instruct his victim to

use mouthwash and/or a douche and threaten them not to tell anyone what happened.

              S.S. testified she stayed with the family for a brief time in Morgantown but

soon moved to Florida to be with her mother. She claims Petitioner raped her about five

or six times in a manner consistent with that described by L.S., L.W., and R.W.

Specifically, she testified Petitioner would get her alone, vaginally and orally rape her,

and then make her use mouthwash afterwards. Finally, S.S. stated that when she returned

from Morgantown, she told her mother what Petitioner did to her. S.S.’s mother did not

report these allegations to the police.

              S.S.’s mother confirmed she was told about the sexual abuse upon S.S.’s

return from Morgantown. However, she did not explain why she did not alert the police

even though L.S., her other daughter, still lived in Petitioner’s house.        Likewise,

Petitioner’s second wife (the mother of L.W. and R.W.) testified she also knew Petitioner

was having sex with the children. Specifically, she testified she noticed several missing

condoms and suspicious stains in the girls’ underwear.       She also stated she would

                                            3

sometimes see L.S.’s red hair in Petitioner’s bed.       According to L.S. and R.W.,

Petitioner’s second wife confronted them about whether they were sleeping with

Petitioner. However, Petitioner’s second wife did not explain why she failed to report her

suspicions to the police.

              At trial, Petitioner was charged by a twenty-count indictment, which

included nine counts of rape, three counts of incest, and eight counts of sodomy. Counts

one through nine pertained to L.S., Counts ten and eleven pertained to S.S., Counts

twelve through seventeen pertained to L.W., and Counts eighteen through twenty

pertained to R.W. Petitioner denied all the accusations against him and theorized that his

accusers might be motivated by the sale of his house and the proceeds therefrom. On

September 19, 2014, the jury found him guilty on all charges. Accordingly, the circuit

court sentenced him on all charges in November 2014. He now appeals his conviction to

this Court.




                                        II.

                                STANDARD OF REVIEW


              Petitioner raises four assignments of error involving differing standards of

review. Accordingly, we discuss each applicable standard of review within our analysis

regarding the assigned error.




                                            4

                                          III.

                                       ANALYSIS


              In Petitioner’s four assignments of error, he challenges the circuit court’s

refusal to sever the charges against him; the amendment of the indictment as to when his

alleged conduct occurred; the circuit court’s territorial jurisdiction over certain charges;

and the sufficiency of the evidence against him. For reasons explained in full below, we

conclude the circuit court did not commit any reversible error.



         A. Severance under West Virginia Rule of Criminal Procedure 14(a)

              Before trial, Petitioner moved to sever the charges against him into four

separate trials – one for each victim. At a hearing on Petitioner’s motion, he argued that

without severance, the jury would improperly infer he was guilty based on the fact that

four victims testified against him. The State responded that if Petitioner’s motion was

granted, the crimes against L.S., S.S., L.W., and R.W. would be admissible in each

separate trial. Thus, severing the charges would result in four identical trials. The circuit

court agreed with the State and denied Petitioner’s motion to sever the charges.

              Petitioner argues that even though the charges against him are “of the same

or similar character,” severance is required in this case. We have held that:

                      Even where joinder or consolidation of offenses is
              proper under the West Virginia Rules of Criminal Procedure,
              the trial court may order separate trials pursuant to Rule 14(a)
              on the ground that such joinder or consolidation is prejudicial.
              The decision to grant a motion for severance pursuant to
              W.Va. R. Crim. P. 14(a) is a matter within the sound
              discretion of the trial court.


                                             5

Syl. Pt. 3, State v. Hatfield, 181 W.Va. 106, 380 S.E.2d 670 (1988) (emphasis added).

See also Syl. Pt. 6, in part, State v. Mitter, 168 W.Va. 531, 285 S.E.2d 376 (1981) (“[T]he

question of whether to grant a motion for severance rests in the sound discretion of the

trial court.”).

                  Still, Petitioner asserts the circuit court did not have discretion to deny his

motion to sever because joinder was prejudicial. As the defendant, he has the burden of

demonstrating this prejudice was “compelling,” “specific,” and “substantial.”                1A

CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE: CRIMINAL, § 222

(4th ed. 2015) (footnote omitted); State v. Rash, 226 W.Va. 35, 46, 697 S.E.2d 71, 82

(2010). Petitioner claims that joining these charges against him might have led the jury

to cumulate the evidence against him and convict him because he is a “bad man,” rather

than on the particular charges.

                  As to this type of prejudice, it is widely recognized that:

                          Courts have acknowledged the risk that multiple charges
                  in a single trial may lead a jury to infer a criminal disposition
                  and cumulate evidence against the accused, but rarely find the
                  risk sufficient to require severance. The mere claim that the
                  jury will infer a criminal disposition and thus make it more
                  difficult for the accused to make his case is not enough[.]

WRIGHT, Supra, § 222 (footnote omitted). Similarly, in rejecting a defendant’s claim that

severance was required because the jury might cumulate the evidence and assume the

defendant to be a bad person, this Court has stated: “Generally, this type of alleged

prejudice is rarely sufficient to grant relief against joinder [under West Virginia Rule of




                                                  6

Criminal Procedure 14(a)].” State v. Milburn, 204 W.Va. 203, 209, 511 S.E.2d 828, 834

(1998).

              Petitioner claims that, had he been permitted to defend against L.S., S.S.,

L.W., and R.W. separately, “he would have been acquitted of all charges.” However, this

unexplained assertion, by itself, is not sufficient to overcome the circuit court’s discretion

on whether to grant severance under West Virginia Rule of Criminal Procedure 14(a).

“A claim that the defendant would have a better chance of acquittal if the counts were

tried separately is routinely rejected as a ground for separate proceedings.” WRIGHT,

Supra, § 222 (footnote omitted).

              Furthermore, “A defendant is not entitled to relief from prejudicial joinder

pursuant to Rule 14 of the West Virginia Rules of Criminal Procedure when evidence of

each of the crimes charged would be admissible in a separate trial for the other.” Syl. Pt.

2, State v. Milburn, 204 W.Va. at 209, 522 S.E.2d at 834. Indeed, “if the evidence of

each of the crimes on trial would be admissible in a separate trial for the other, prejudice

to the accused would in no way be enlarged by the fact of joinder.” 1 FRANKLIN D.

CLECKLEY, HANDBOOK ON WEST VIRGINIA RULES OF CRIMINAL PROCEDURE, at 708 (2d

ed. 1993). We abide by this rule because the purpose of joinder is “promotion of judicial

economy by avoidance of needless multiple trials.” Hatfield, 181 W.Va. at 110, 380
S.E.2d at 674.

              Had the circuit court granted Petitioner separate trials for the offenses

against L.S., S.S., L.W., and R.W., evidence as to any one of the victims would have

been admissible in each of the four trials – resulting in four nearly identical and needless

                                              7

trials. Here, Petitioner is accused of sexually abusing the four victims when they were

children. As we have held:

                      Collateral acts or crimes may be introduced in cases
              involving child sexual assault or sexual abuse victims to show
              the perpetrator had a lustful disposition towards the victim, a
              lustful disposition towards children generally, or a lustful
              disposition to specific other children provided such evidence
              relates to incidents reasonably close in time to the incident(s)
              giving rise to the indictment.

Syl. Pt. 2, in part, State v. Edward Charles L., 183 W.Va. 641, 398 S.E.2d 123 (1990).

              In a similar case, State v. Rash, 226 W.Va. at 46, 697 S.E.2d at 82, we

rejected a defendant’s assertion that he was entitled to sever charges of sexual abuse as to

two children under West Virginia Rule of Criminal Procedure 14(a). Importantly, we

stated: “The circuit court noted many striking similarities between the two offenses,

including the physical characteristics of the victims, their age at the time of the offenses,

and the fact that the Appellant’s girlfriend was absent . . . when the alleged abuse

occurred.” Id. See also State v. Harris, 226 W.Va. 471, 478, 702 S.E.2d 603, 610 (2010)

(Defendant was not entitled to severance of sexual abuse charges as to multiple victims

because even if the charges were severed, it was likely that the evidence relating to each

of the sexual offenses would be admissible in a separate trial for the other.).

              The charges against Petitioner pertaining to the victims are strikingly

similar. These victims are sisters and step-sisters, each of whom testified they were

abused multiple times beginning at or around the age of six, while living or staying with

Petitioner from 1965 to 1975. The victims were abused in a like manner, in the same

location of the home in Morgantown, and were threatened not to reveal the abuse. They

                                              8

testified the abuse usually occurred when Petitioner sent his wife on errands and ordered

her to take along all the children except for one and that the one left behind would be the

one abused in the otherwise empty house. The facts pertaining to each of the victims is

even further intertwined by the fact L.S. claims to have witnessed Petitioner raping one of

the other victims. Thus, evidence pertaining to any of these four victims would have

been admissible in a separate trial as to the other three victims.

              Before disposing of this ground for appeal, we note Petitioner’s argument

that the circuit court, in determining whether to grant severance under West Virginia Rule

of Criminal Procedure 14(a), was required to conduct a hearing in accordance with State

v. McGinnis, 193 W.Va. 147, 455 S.E.2d 516 (1994).4 McGinnis is limited to offers of

evidence under West Virginia Rule of Evidence 404(b), which is a prohibition against

evidence of “other offenses to prove that a party acted consistent with such prior

behavior.”   1 LOUIS J. PALMER, JR., ROBIN JEAN DAVIS, FRANKLIN D. CLECKLEY,

HANDBOOK ON EVIDENCE FOR WEST VIRGINIA LAWYERS § 404.04[1][a] at 368 (6th ed.

2015). “Traditionally, this area of the law has been called ‘misconduct not charged’ or

‘uncharged conduct.’” Id. (emphasis added).



              4
                In McGinnis, we outlined the procedure for determining admissibility of
extrinsic evidence under West Virginia Rule of Evidence 404(b). This procedure entails
an in camera hearing in which a circuit court must be satisfied to the preponderance of
the evidence that the defendant committed the act to be introduced and admitting
evidence of the act does not run afoul of our evidentiary rules’ prohibition on irrelevant
or unduly prejudicial evidence. See Syl. Pt. 2, McGinnis, 193 W.Va. 147, 455 S.E.2d 516
(1994).


                                              9

              While we have condoned the use of a McGinnis hearing to determine

whether to sever charges under West Virginia Rule of Criminal Procedure 14(a), we have

never extended our holding in McGinnis to require it. See Rash, 226 W.Va. at 42-43, 697
S.E.2d at 77-78; Harris, 226 W.Va. at 478, 702 S.E.2d at 610. Rather, circuit courts are

merely required to “consider in some depth a motion to grant a severance.” State v.

Ludwick, 197 W.Va. 70, 73, 475 S.E.2d 70, 73 (1996).

              In considering Petitioner’s motion, the circuit court conducted a hearing in

which it entertained arguments from both the State and Petitioner on whether severance

was appropriate. The circuit court determined joinder was not prejudicial enough to

make severance necessary. Had the circuit court granted Petitioner’s motion to sever,

testimony from any one victim would have been admissible in each separate trial, thus

resulting in four virtually identical trials. Thus, we find no abuse of discretion in the

circuit court’s denial of Petitioner’s motion to sever.

                             B. Amendment of the Indictment

              Petitioner next argues the circuit court erred by allowing the State to amend

the indictment as to the years in which his alleged conduct occurred. Previously, the

indictment set out different years for each of the victims: 1969 to 1971 pertained to L.S.,

1967 pertained to S.S., 1972 to 1974 pertained to L.W., and 1973 to 1975 pertained to

R.W. On the morning of the first day of trial, but before the trial began, the State moved

to amend the indictment to include the years “1965 to 1975” as to all charges. The State

reasoned the amendment clarified to the jury it could convict Petitioner even if his



                                             10

alleged abuse did not occur within the more specific time-frame, e.g., if Petitioner

sexually abused S.S. in 1968 instead of 1967.

              Petitioner objected to the amendment on the ground that he prepared his

defense, in part, on disproving the State’s time-line. However, he did not move for a

continuance or claim he planned to present an alibi defense. He now generally asserts the

State’s amendment of the indictment prejudiced his ability to present a defense. Thus, he

argues the amendment to the indictment was substantial, and the circuit court’s failure to

resubmit it to the grand jury was error.

              As to amending an indictment, we have held:

                     Any substantial amendment, direct or indirect, of an
              indictment must be resubmitted to the grand jury. An
              “amendment of form” which does not require resubmission of
              an indictment to the grand jury occurs when the defendant is
              not misled in any sense, is not subjected to any added burden
              of proof, and is not otherwise prejudiced.

Syl. Pt. 3, State v. Adams, 193 W.Va. 277, 456 S.E.2d 4 (1995).           Likewise, “An

indictment may be amended by the circuit court [without resubmission to the grand jury],

provided the amendment is not substantial, is sufficiently definite and certain, does not

take the defendant by surprise, and any evidence the defendant had before the amendment

is equally available after the amendment.” Syl. Pt. 2, in part, Id., 193 W.Va. at 281, 456
S.E.2d at 8 (footnote omitted).

              In opposing the amendment, Petitioner has the burden of demonstrating it

was prejudicial or otherwise substantial. Id., 193 W.Va. at 283, 456 S.E.2d at 10. While

the amendment’s timing so close to trial might not have been expected, he could have


                                           11

avoided any claimed prejudice by requesting a continuance. Id., 193 W.Va. at 282, 456
S.E.2d at 9. Furthermore, Petitioner never claimed he planned to present an alibi defense

before the State amended the indictment. See State v. McIntosh, 207 W.Va. 561, 578,

534 S.E.2d 757, 774 (2000) (providing that variance between indictment and proof at trial

as to dates in which sexual abuse occurred was not prejudicial because “an alibi defense

was not attempted”). In fact, he did not present an alibi defense as to any charge.

Finally, as is apparent from the record, the amendment to the indictment did not preclude

him from presenting evidence to discredit the State’s time-line. Accordingly, Petitioner

failed to establish prejudice arising out of the indictment’s amendment.

              Likewise, the amendment did not change the essence of the offenses

charged against Petitioner. As we have stated, when “time is not an essential element of

the crime and an alibi defense has not been presented, it has been held that an amendment

as to the date of the offense is not material.” State v. Larry A.H., 230 W.Va. 709, 713,

742 S.E.2d 125, 129 (2013) (quoting State v. Riffe, 191 N.C. App. 86, 661 S.E.2d 899,

905 (2008)). “[T]ime is not an element of the crime of sexual assault, [so] alleged

variances concerning when the assaults occurred did not alter the substance of the

charges against the defendant.” State v. Miller, 195 W.Va. 656, 663, 466 S.E.2d 507, 514

(1995). Without question, Petitioner’s alleged sexual abuse would have been illegal no

matter what year it occurred. Therefore, the circuit court’s amendment of the indictment

was “of form” and not substantial.

              Thus, under the facts of this case, we find the circuit court did not abuse its

discretion in allowing the State to amend the indictment against Petitioner.

                                             12

                          C. Territorial Jurisdiction as to S.S.

              Petitioner’s next ground for appeal pertains to the charges related to S.S.

S.S. testified she stayed in West Virginia with Petitioner for only a short time before

moving to Florida with her mother.

              However, Petitioner contends that, according to S.S.’s own testimony, it

would have been impossible for the charged conduct to have occurred in West Virginia.

At trial, S.S. claimed she was sexually abused when she was approximately five years

old. S.S. was born in 1961, so she would have been five in 1966. It is undisputed the

family moved from Virginia to West Virginia in 1968 or 1969.

              Petitioner asserts that, assuming S.S. was accurate about how old she was,

the sexual abuse would have occurred in Virginia. Because “a crime can be prosecuted

and punished only in the state and county where the alleged offense was committed[,]”

Petitioner argues the circuit court, located in Monongalia County, West Virginia, had no

jurisdiction to as to the charges pertaining to S.S. Syl. Pt. 2, State v. McAllister, 65

W.Va. 97, 63 S.E.2d 758 (1909).

              Despite S.S.’s inaccuracy as to how old she was, evidence supported her

contention that the sexual abuse occurred in Monongalia County, West Virginia. At trial,

S.S.’s mother confirmed S.S. stayed with Petitioner in West Virginia before moving to

Florida. Consistent with this testimony, S.S. was able to describe the exterior and interior

of Petitioner’s house in Monongalia County, West Virginia.          She claims Petitioner

sexually abused her during this stay in Monongalia County, West Virginia.



                                            13

              When there is conflicting evidence as to the location a crime occurred, we

have held:

                      The judge and jury share responsibility for the ultimate
              determination of territorial jurisdiction in a criminal case
              involving controverted jurisdictional facts. The court must
              first determine as a matter of law whether the elemental act or
              consequence at the heart of the disputed evidence would be
              sufficient to establish jurisdiction if it occurred within the
              State. If sufficiency is found by the court, the matter is
              submitted to the jury for determination of whether the
              evidence demonstrates beyond a reasonable doubt that the act
              or consequence at issue actually occurred within the borders
              of the State.

Syl. Pt. 4, State v. Dennis, 216 W.Va. 331, 607 S.E.2d 437 (2004). In accordance with

our holding in Dennis, the circuit court instructed the jury: “In order for the jury to find

the Defendant guilty of sodomy as charged in Counts 10 and 11 of the indictment, the

State must . . . prove beyond a reasonable doubt that . . . [Petitioner], in Monongalia

County, West Virginia, . . . unlawfully, intentionally and feloniously engaged in carnal

knowledge of [S.S.]” (Emphasis added).

              Therefore, the circuit court properly referred the factual question of where

the alleged acts as to S.S. occurred to the jury. In doing so, it correctly instructed the jury

that, to find Petitioner guilty, the State must prove beyond a reasonable doubt the crimes

occurred in Monongalia County, West Virginia. Having been properly instructed, the

jury found, beyond a reasonable doubt, that Petitioner sexually abused S.S. in

Monongalia County, West Virginia. Thus, we find no reversible error in this ground for

appeal.



                                              14

                              D. Sufficiency of the Evidence

              In his final assignment of error, Petitioner argues the evidence against him

was insufficient to support his jury conviction. He contends there was no physical

evidence he sexually abused L.S., S.S., L.W., and R.W. He also points to several minor

inconsistencies in the victims’ testimonies that are not related to the allegations of sexual

assault. Finally, he asserts the victims’ testimonies prove they would “say anything” to

convict him. Thus, he argues the circuit court erred in denying his post-trial motion for

acquittal for insufficient evidence.

              In reviewing a circuit court’s denial of a motion for acquittal for

insufficient evidence, we have held:

                     The function of an appellate court when reviewing the
              sufficiency of the evidence to support a criminal conviction is
              to examine the evidence admitted at trial to determine
              whether such evidence, if believed, is sufficient to convince a
              reasonable person of the defendant’s guilt beyond a
              reasonable doubt. Thus, the relevant inquiry is whether, after
              viewing the evidence in the light most favorable to the
              prosecution, any rational trier of fact could have found the
              essential elements of the crime proved beyond a reasonable
              doubt.

Syl. Pt. 1, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995). Furthermore,

                     A criminal defendant challenging the sufficiency of the
              evidence to support a conviction takes on a heavy burden. An
              appellate court must review all the evidence, whether direct
              or circumstantial, in the light most favorable to the
              prosecution and must credit all inferences and credibility
              assessments that the jury might have drawn in favor of the
              prosecution. The evidence need not be inconsistent with
              every conclusion save that of guilt so long as the jury can find
              guilt beyond a reasonable doubt. Credibility determinations
              are for a jury and not an appellate court. . . . Finally, a jury

                                             15
              verdict should be set aside only when the record contains no
              evidence, regardless of how it is weighed, from which the
              jury could find a reasonable doubt.

Syl. Pt. 3, in part, Id., 194 W.Va. at 669, 461 S.E.2d at 175.

              Petitioner failed to satisfy the heavy burden of proving the evidence was

insufficient to convict him. Each of the victims recounted the similar way Petitioner

abused each of them when they were young girls, including how he was able to get each

of them alone, used saliva and Vaseline as lubricant before he abused them, instructed

them to use mouthwash afterwards, and threatened them in order to keep them from

telling anyone. Petitioner’s ex-wives, the mother of L.S. and S.S. and the mother of L.W.

and R.W., both admitted to knowing about the sexual abuse but failing to report it to the

police. Additional evidence supporting Petitioner’s conviction included the testimony of

L.S.’s psychotherapist and her best friend, both stating L.S. told them about Petitioner

abusing her long before she reported it to the police.

              Upon review of the evidence in the light most favorable to the prosecution,

and crediting all inferences and credibility assessments the jury might have drawn in the

State’s favor, we find the evidence was sufficient to support Petitioner’s conviction.

Thus, the jury’s finding of guilt beyond a reasonable doubt cannot be disturbed.



                                          IV.

                                      CONCLUSION



              Upon review of the record, we find no reversible error by the circuit court.

The circuit court acted within its discretion when it denied Petitioner’s motion to sever

                                             16

the charges against him and allowed the State to amend the indictment. Furthermore,

there was sufficient evidence to support the jury’s finding that, beyond a reasonable

doubt, Petitioner committed all the alleged acts in West Virginia. Finally, sufficient

evidence supported Petitioner’s September 19, 2014, jury conviction.

                                                                            Affirmed.




                                          17